NO. 28773

   

IN THE SUPREME COURT OF THE STATE OF HAWAI‘

91 las :- umwa

 

GUY ST. CLAIR COMBS; MARION WILCOX COMBS; THE SQ§$% “
MICHAEL ST. CLAIR COMBS IRREVOCABLE TRUST; THE GUY SD§ CLA
III IRREVOCABLE TRUST; THE MARTHA COMBS TRUST;

COMBS,
CATHERINE ANNE MOORE-AIRTH; CHARLES SLOGGETT; CARLA JORDAN;
KRISTEN J. LA DOW; ROBERT B. JORDAN; MICHAEL P. JORDAN;

JONATHAN W. FISHER; ANTHONY H. FISHER; GALEN M. FISHER;
GERALD W. FISHER;

TIMOTHY W. FISHER; RICHARD SLOGGETT, JR.;
THE CATHERINE ANNE MOORE-AIRTH REVOCABLE TRUST; THOMAS JOHNSTON;

ANNE SLOGGETT HAMILTON; ARTHUR W. SLOGGETT; SUSAN CHAMBERLAIN;
ERIK PETERSON; PATRICK FISHER; and SHERRI SLOGGETT-SHANKS,
Petiti0nerS/ReSp0ndentS/PlaintiffS-AppellantS/Cr0SS-AppelleeS,

VS.

CASE BIGELOW & LOMBARDI, a law COrpOratiOn; DANIEL CASE;
JAMES CRIBLEY; DENNIS LOMBARDI; TOD TANAKA,
Petiti0nerS/ReSp0ndentS/Defendants-AppelleeS/Cr0Se-AppellantS,

and

STEPHEN M. CASE; ALPS INVESTMENT LLC; ALPS ACQUISITION
SUB, INC.; THE STEPHEN M. CASE REVOCABLE TRUST; KA PO'E
HANA LLC; THE GROVE FARM COMPANY, INC.; HUGH M. KLEBAHN;
DONN A. CARSWELL; PAMELA W. DOHRMAN; ROBERT D. MULLINS;
WILLIAM D. PRATT; and RANDOLPH MOORE,
ReSp0ndentS/Defendants-AppelleeS.
(CIV. NO. O5~l-Ol66)

MICHAEL FISHER; SCOTT G. FISHER; PATRICK FISHER;
BARBARA PERRY FISHER, individually and as trustee on
behalf of the CharleS FiSher Trust, PlaintiffS,

VS.

STEPHEN M. CASE; ALPS INVESTMENT LLC; THE STEPHEN M. CASE
REVOCABLE TRUST; KA PO'E HANA, LLC; THE GROVE FARM COMPANY, INC.,
CASE BIGELOW & LOMBARDl, a law c0rp0rati0n; DANIEL CASE; JAMES
CRIBLEY; DENNIS LOMBARDI; and TOD TANAKA, DefendantS.
(CIV. NO. 06-l-Ol70)

CERTIORARI TO THE lNTERMEDIATE COURT OF APPEALS
(CIV. NOS. 05-l-Ol66 and 06-l-Ol70)

GB"IL£

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Moon, C.J., for the courtH

Petitioners/respondents/plaintiffs-appellants/cross~
appellees Guy St. Clair Combs, et al.'s application for writ of
certiorari, filed May l7, 20lO, is hereby rejected.

DATED: Honolulu, Hawafi, July l, 20lO.

Damon H. Senaha; Matthew H. FOR THE COURT:
Simmons (of Simmons and
Associates, Bethesda, _
Maryland), pro hac vice,,for
petitioners/respondents/Y
plaintiffs-appellants/crosse
appellees, on the application

 

No. 28773 Combs v. Case Biqelow & Lombardi -- Order Rejecting
Application for Writ of Certiorari

1 Considered by: Moon, C.J., Nakayama, Acoba, and Recktenwald, JJ.;
Circuit Judge Trader, in place of Duffy, J., recused;

_2_